Name: Commission Implementing Regulation (EU) 2017/772 of 3 May 2017 amending Implementing Regulation (EU) No 908/2014 as regards the list of measures for which certain information on beneficiaries is to be published
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  agricultural policy;  EU finance;  economic policy;  cooperation policy;  agricultural activity
 Date Published: nan

 4.5.2017 EN Official Journal of the European Union L 115/43 COMMISSION IMPLEMENTING REGULATION (EU) 2017/772 of 3 May 2017 amending Implementing Regulation (EU) No 908/2014 as regards the list of measures for which certain information on beneficiaries is to be published THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 114 thereof, Whereas: (1) Pursuant to Article 111(1) of Regulation (EU) No 1306/2013, Member States have to publish information on the beneficiaries of the European Agricultural Guarantee Fund and the European Agricultural Fund for Rural Development, including, inter alia, the amount of the payment received for each measure financed by those Funds and the nature and the description of each measure. (2) Article 57 of Commission Implementing Regulation (EU) No 908/2014 (2) provides for further details that have to be published in relation to those measures and refers to Annex XIII to that Regulation, which contains a list of the measures concerned. (3) As a result of the Russian ban on the import of agricultural products and foodstuffs originating in the Union and a lower growth of the global demand for milk and milk products, notably as a result of the slowdown in export to China, the Commission has adopted measures necessary to address the market situation under Article 219(1) of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (3) in the livestock sectors. Those measures are laid down in Commission Delegated Regulations (EU) 2015/1853 (4), (EU) 2016/1612 (5) and (EU) 2016/1613 (6). Those measures have been granted as measures supporting agricultural markets in accordance with Article 4(1)(a) of Regulation (EU) No 1306/2013 and apply to financial year 2016 or 2017, but they are not covered by the list in Annex XIII to Implementing Regulation (EU) No 908/2014. Therefore, it is appropriate to include them in that list. (4) Implementing Regulation (EU) No 908/2014 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on the Agricultural Funds, HAS ADOPTED THIS REGULATION: Article 1 In Annex XIII to Implementing Regulation (EU) No 908/2014, the following point 10 is added: 10. The measures granted in the livestock sectors under Article 219(1) of Regulation (EU) No 1308/2013 as measures supporting agricultural markets in accordance with Article 4(1)(a) of Regulation (EU) No 1306/2013.. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Implementing Regulation (EU) No 908/2014 of 6 August 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, rules on checks, securities and transparency (OJ L 255, 28.8.2014, p. 59). (3) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (4) Commission Delegated Regulation (EU) 2015/1853 of 15 October 2015 providing for temporary exceptional aid to farmers in the livestock sectors (OJ L 271, 16.10.2015, p. 25). (5) Commission Delegated Regulation (EU) 2016/1612 of 8 September 2016 providing aid for milk production reduction (OJ L 242, 9.9.2016, p. 4). (6) Commission Delegated Regulation (EU) 2016/1613 of 8 September 2016 providing for exceptional adjustment aid to milk producers and farmers in other livestock sectors (OJ L 242, 9.9.2016, p. 10).